DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Amendment
Acknowledgment is made of applicant's Amendment, filed 04-29-2012. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 8, and 9 has/have been amended. Claim(s) 6 has/have been cancelled. Claim(s) 10-15 has/have been added by amendment. Therefore, claim(s) 1-5 and 7-15 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonoguchi, US 20150325628 A1, in view of Sei, US 20150349025 A1.

As to claim 1, Nonoguchi discloses a storage device (see Nonoguchi Para [0001]) comprising: 
a first electrode (see Nonoguchi Fig 5 Ref 110); a second electrode (see Nonoguchi Fig 5 Ref 150) that is disposed to oppose the first electrode; and a storage layer (see Nonoguchi Fig 5 Refs 120 and 130) that is provided between the first electrode and the second electrode, and includes one or more chalcogen elements selected from tellurium (Te), selenium (Se), and sulfur (S) (see Nonoguchi Para [0088]), transition metal (see Nonoguchi Para [0195]), and oxygen (see Nonoguchi Para [0136]), wherein 
the storage layer has a non-linear resistance characteristic (see Nonoguchi Para [0194]), and the storage layer is caused to be in a low-resistance state (see Nonoguchi Para [0126]) by setting an application voltage (see Nonoguchi Para [0126]) to be equal to or higher (see Nonoguchi Para [0126]) than a predetermined threshold voltage (see Nonoguchi Para [0195]) and is caused to be in a high-resistance state (see Nonoguchi Para [0126]) by setting the application voltage to be lower than (see Nonoguchi Para [0128]) the predetermined threshold voltage to thereby have a rectification characteristic (see Nonoguchi Para [0194]).

Nonoguchi does not appear to explicitly disclose
the storage layer further includes one or more of aluminum (Al), gallium (Ga), silicon (Si), and germanium (Ge).

Sei discloses 
the storage layer further includes one or more of aluminum (Al), gallium (Ga), silicon (Si), and germanium (Ge) (see Sei Para [0044]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a storage device, as disclosed by Nonoguchi, may incorporate particular chemistries, as disclosed by Sei. The inventions are well known variants of variable resistance memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sei’s attempt to control diffusion (see Sei Para [0070]).

As to claim 2, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
the transition metal comprises one or more of titanium (Ti), zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), and tungsten (W) (see Nonoguchi Para [0195]).

As to claim 3, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
the storage layer includes 55 atomic percent or more oxygen atoms (see Nonoguchi Para [0136]).

As to claim 4, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
the storage layer includes tellurium oxide (see Nonoguchi Para [0088]).

As to claim 5, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
the storage layer includes an oxide of the transition metal (see Nonoguchi Paras [0088] and [0092]).

As to claim 7, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
a thickness between the first electrode and the second electrode is 20 nanometers or less (see Nonoguchi Paras [0146] and [0147], and Fig 27).

As to claim 8, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
the storage layer receives application of a first voltage (see Nonoguchi Para [0126]) between the first electrode and the second electrode to cause a resistance state (see Nonoguchi Para [0126]) to be switched at a predetermined voltage or higher (see Nonoguchi Para [0126]) to record the low-resistance state, and receives application of a second voltage (see Nonoguchi Para [0128]) in a direction opposite (see Nonoguchi Para [0128]) to that of the predetermined voltage to record the high-resistance state.

As to claim 9, Nonoguchi and Sei disclose a storage unit (see Nonoguchi Para [0001]) comprising: 
one or more first wiring lines (see Nonoguchi Fig 4 Ref 110) that extend in one direction (see Nonoguchi Fig 4 Ref 110); one or more second wiring lines (see Nonoguchi Fig 4 Ref 150) that extend in another direction (see Nonoguchi Fig 4 Ref 150) and intersect with the one or more first wiring lines (see Nonoguchi Fig 4 Ref 141); and one or more storage devices (see Nonoguchi Fig 5 Refs 120 and 130) disposed at respective intersections of the one or more first wiring lines and the one or more second wiring lines (see Nonoguchi Fig 4 Ref 141), the one or more storage devices each including 
a first electrode (see Nonoguchi Fig 5 Ref 110), a second electrode (see Nonoguchi Fig 5 Ref 150) that is disposed to oppose the first electrode, and a storage layer (see Nonoguchi Fig 5 Refs 120 and 130) that is provided between the first electrode and the second electrode, and includes one or more chalcogen elements selected from tellurium (Te), selenium (Se), and sulfur (S) (see Nonoguchi Para [0088]), transition metal (see Nonoguchi Para [0195]), and oxygen (see Nonoguchi Para [0136]), wherein 
the storage layer has a non-linear resistance characteristic (see Nonoguchi Para [0194]), and the storage layer is caused to be in a low-resistance state (see Nonoguchi Para [0126]) by setting an application voltage (see Nonoguchi Para [0126]) to be equal to or higher (see Nonoguchi Para [0126]) than a predetermined threshold voltage (see Nonoguchi Para [0195]) and is caused to be in a high-resistance state (see Nonoguchi Para [0126]) by setting the application voltage to be lower than (see Nonoguchi Para [0128]) the predetermined threshold voltage to thereby have a rectification characteristic (see Nonoguchi Para [0194]), wherein
the storage layer further includes one or more of aluminum (Al), gallium (Ga), silicon (Si), and germanium (Ge) (see Sei Para [0044]).

As to claim 10, Nonoguchi and Sei disclose the storage unit according to claim 9, wherein 
the transition metal comprises one or more of titanium (Ti), zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), and tungsten (W) (see Nonoguchi Para [0195]).

As to claim 11, Nonoguchi and Sei disclose the storage unit according to claim 9, wherein 
the storage layer includes 55 atomic percent or more oxygen atoms (see Nonoguchi Para [0136]).

As to claim 12, Nonoguchi and Sei disclose the storage unit according to claim 9, wherein 
the storage layer includes tellurium oxide (see Nonoguchi Para [0138]).

As to claim 13, Nonoguchi and Sei disclose the storage unit according to claim 9, wherein
the storage layer includes an oxide of the transition metal (see Nonoguchi Para [0138]).

As to claim 14, Nonoguchi and Sei disclose the storage unit according to claim 9, wherein
a thickness between the first electrode and the second electrode is 20 nanometers or less (see Nonoguchi Paras [0147] and [0148]).

As to claim 15, Nonoguchi and Sei disclose the storage device according to claim 1, wherein 
the storage layer receives application of a first voltage between the first electrode and the second electrode to cause a resistance state to be switched at a predetermined voltage or higher to record the low-resistance state (see Nonoguchi Para [0126]), and receives application of a second voltage in a direction opposite to that of the predetermined voltage to record the high-resistance state (see Nonoguchi Para [0128]).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 

New art has been provided which renders the amended claims obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 05/25/2022